Order entered January 28, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01544-CR

                          BRANDY NICHOLE CROWE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F16-34211-X

                                            ORDER
       The reporter’s record was filed with this Court on March 6, 2019.

       In Volume 5, on pages 189-190, the State offered, and the trial court admitted without

objection, State’s Exhibits 11, 12, 13, and 14. These are video recordings.

       The record filed with this Court, however, does not contain copies of the actual videos.

Rather, the exhibit volume contains only a single sheet of paper referencing the exhibit number

and reflecting the parenthetical (DVD). Because this does not provide this Court with anything to

review, we ORDER court reporter Debi Harris to file a supplemental reporter’s record

containing true and correct playable copies of State’s Exhibits 11, 12, 13 and 14 within

FIFTEEN DAYS of the date of this order.
       We direct the clerk to send copies of this order to the Honorable Jeanine Howard,

Presiding Judge, Criminal District Court No. 6; Debi Harris, deputy official court reporter for

Criminal District Court No. 6; and counsel for all parties.




                                                      /s/     LESLIE OSBORNE
                                                              JUSTICE